No. 3--06--0495
_________________________________________________________________
Filed April 27, 2007.
                              IN THE

                   APPELLATE COURT OF ILLINOIS

                          THIRD DISTRICT

                            A.D., 2007

In re S.B.,                       ) Appeal from the Circuit Court
                                  ) of the 10th Judicial Circuit,
      a Minor                     ) Peoria County, Illinois,
                                  )
(The People of the State of       )
Illinois,                         )
                                  )
      Petitioner-Appellee,     ) No. 04--JA--275
                                  )
      v.                          )
                                  )
C.L.,                             ) Honorable
                         David J.) Dubicki,
      Respondent-Appellant).      ) Judge, Presiding.
_________________________________________________________________

     JUSTICE O’BRIEN delivered the opinion of the court:
_________________________________________________________________


     C.L. was the guardian of the minor, S.B.    The trial court

adjudged that S.B. was neglected because of an injurious

environment while in C.L.'s care.   In its dispositional order, the

trial court, among other things, ordered C.L. to undertake certain

tasks, and named the Department of Children and Family Services

(DCFS) as the child's guardian.

     In the trial court's second permanency review order after the

dispositional order, the trial court changed the permanency goal

and granted the State's motion to dismiss C.L. from the case for

failure to make reasonable efforts toward the previous permanency
goal(705 ILCS 405/2--28(2)(B--1) (West 2004)).     On appeal, C.L.

argues that the trial court erred by (1) changing the permanency

goal and (2) dismissing her from the case.     The State contends

that we lack jurisdiction to consider the trial court's change of

the permanency goal because a permanency review order is not a

final order.    We (1) rule that we lack jurisdiction over the trial

court's change of the permanency goal; and (2) affirm the trial

court's dismissal of C.L. from the case.

                              BACKGROUND

     S.B. is male and was born on January 20, 2000.     S.B.'s mother

is deceased, and his father is serving a 20-year prison sentence.

C.L. is S.B.'s paternal aunt.    The record does not reveal how or

when C.L. became S.B.'s guardian.

     On November 23, 2004, the State filed a juvenile petition

alleging that S.B. was neglected because of an injurious

environment while in C.L.'s care.     In its petition, the State

named C.L. as a respondent because C.L. was the child's guardian.

The State alleged that (1) C.L. had left S.B. unattended during

November 19 and 20, 2004; and (2) C.L.'s whereabouts were unknown

from November 17 to 22, 2004.    Initially, S.B. was taken into

shelter care.    Later, the trial court adjudged the child to be

neglected.

     On July 5, 2005, the court issued a dispositional order in

which it (1) found C.L. to be unfit to care for S.B.; (2) made the

minor a ward of the court; and (3) named DCFS as S.B.'s guardian.


                                  2
In the dispositional order, the court found that while C.L. left

S.B. unattended, she had gotten drunk and used crack cocaine.         The

court said that C.L. had failed to visit S.B. since he was taken

into shelter care.   The court ordered C.L. to undertake the

following tasks: (1) execute all authorizations for releases

requested by DCFS; (2) cooperate with DCFS; (3) obtain a drug and

alcohol assessment; (4) successfully complete any course of

treatment recommended as a result of the drug and alcohol

assessment; (5) perform two random urine tests for drugs per

month; and (6) submit to a psychological examination.       In the

dispositional order, the court denied the State's request to

dismiss C.L. from the case.     In C.L.'s appeal from the

dispositional order, this court ruled that the trial court did not

err in finding S.B. to be neglected.    In re S.B., No. 3--05--0529

(2006) (unpublished order under Supreme Court Rule 23).

     The trial court issued its first permanency review order on

December 13, 2005.   In this order, the court stated that the

previous permanency goal of returning S.B. to C.L.'s home within

one year (705 ILCS 405/2--28(2)(B) (West 2004)) had not been

achieved.   The record does not show how or when the previous

permanency goal had been set.     The court found that C.L. had

failed to make reasonable efforts toward the permanency goal

because she had "not done counseling or any tests, [and had] not

followed recommendations of [the] psychological evaluation."         The

court established a new permanency goal of returning S.B. to


                                   3
C.L.'s home pending a status hearing (705 ILCS 405/2--28(2)(B--1)

(West 2004)).    In this permanency review order, the court again

denied the State's request to dismiss C.L. from the case.

     On June 6, 2006, the court issued its second permanency

review order.    In this order, the court found that the prior

permanency goal of returning S.B. to C.L.'s home pending a status

hearing had not been achieved.    The court stated that C.L. had

failed to make reasonable efforts toward the most recent

permanency goal because she had "miss[ed] drug tests, counseling

[and] visits, [and had] refused [a] psychiatric evaluation as

recommended by [the] psychologist" (See 705 ILCS 405/2--28(2)(B--

1) (West 2004)).    The court changed the permanency goal to

substitute care pending the court's decision (705 ILCS 405/2--

28(2)(C) (West 2004)).    In this order, the court granted the

State's request to dismiss C.L. from the case because of her

failure to make reasonable efforts toward the permanency goals.

C.L. appealed.

                               ANALYSIS

                     I. Change of Permanency Goal

     C.L. submits that the trial court erred by changing the

permanency goal in its second permanency review order.     The State

argues that we lack jurisdiction to review this issue because a

permanency review order is not a final order.

     With exceptions that are inapplicable to this case, an

appellate court's jurisdiction is limited to review of a trial


                                  4
court's final judgment.   155 Ill. 2d R. 301; Flores v. Dugan, 91

Ill. 2d 108, 435 N.E.2d 480 (1982); In re Tiona W., 341 Ill. App.

3d 615, 793 N.E.2d 105 (2003).     Permanency review orders are not

final orders, and therefore an appellate court lacks jurisdiction

to review an issue regarding a permanency review order.     In re

V.M., 352 Ill. App. 3d 391, 816 N.E.2d 776 (2004).

     In the present case, C.L. is challenging the trial court's

change of permanency goal in its second permanency review order.

Under V.M., the second permanency review order was not a final

order, and therefore we do not have jurisdiction to review this

issue.   Consequently, we need not consider this question further.

                    II. Dismissal from the Case

     C.L. contends that the trial court erred by dismissing her

from the case.

     Initially, we note that we have jurisdiction over this issue.

In In re Winks, 150 Ill. App. 3d 657, 502 N.E.2d 35 (1986), the

court ruled that a trial court's order dismissing a party as a

respondent is a final order as to that party.     In this case, the

trial court's order dismissing C.L. as a party was a final order

regarding her.   Thus, we have jurisdiction to consider this

question.   See 155 Ill. 2d R. 301; Flores, 91 Ill. 2d 108, 435

N.E.2d 480; Tiona W., 341 Ill. App. 3d 615, 793 N.E.2d 105.

     Our resolution of C.L.'s issue concerns our interpretation of

section 1--5(2)(a) of the Juvenile Court Act of 1987 (705 ILCS

405/1--5(2)(a) (West 2004)).     The section states, "Though not


                                   5
appointed guardian or legal custodian or otherwise made a party to

the proceeding, any current or previously appointed foster parent

or relative caregiver, or representative of an agency or

association interested in the minor has the right to be heard by

the court, but does not thereby become a party to the proceeding."

705 ILCS 405/1--5(2)(a) (West 2004).     Interpretation of a

statutory provision is a question of law, which we review de novo.

In re Jaime P., 223 Ill. 2d 526, 861 N.E.2d 958 (2006).

     In re A.K., 250 Ill. App. 3d 981, 620 N.E.2d 572 (1993),

concerned the dismissal of a presumed father from a juvenile case.

The paternity of the child was presumed because the minor was born

during the marriage.    Later, the presumed father was determined

not to be the child's biological father, and he was dismissed from

the juvenile case.     The A.K. court examined an earlier version of

section 1--5(2)(a) that was essentially similar to the present

version of the statute.    The court in A.K. ruled that under the

statute, the presumed father had the right to be heard by the

trial court in the juvenile matter, but affirmed the trial court's

dismissal of the presumed father as a party to the case.

     In the instant case, C.L. was S.B.'s guardian at the time the

State filed its original juvenile petition alleging that the child

was neglected.    At that time, C.L. was named as a respondent in

the petition.    In the dispositional order, DCFS was appointed as

S.B.'s guardian, ending C.L.'s guardianship of the child.      C.L.




                                   6
was dismissed from the case in the second permanency review order

after the dispositional order.

     At the time of the dismissal, C.L. was no longer S.B.'s

guardian, but she was a previously appointed relative caregiver.

Thus, under section 1--5(2)(a), C.L. had the right to be heard by

the court concerning the juvenile matter.     See 705 ILCS 405/1--

5(2)(a) (West 2004); A.K., 250 Ill. App. 3d 981, 620 N.E.2d 572.

However, she did not have the right to be a party to the

proceedings.   See 705 ILCS 405/1--5(2)(a) (West 2004); A.K., 250

Ill. App. 3d 981, 620 N.E.2d 572.     Therefore, we hold that the

trial court did not err as a matter of law by dismissing C.L. from

the case in the second permanency review order after the

dispositional order.    See 705 ILCS 405/1--5(2)(a) (West 2004);

A.K., 250 Ill. App. 3d 981, 620 N.E.2d 572.

     Furthermore, we note that the trial court exercised an

abundance of patience with C.L. after the court appointed DCFS as

the child's guardian.    Even though not required to do so by

statute, the trial court gave C.L. several opportunities to

complete tasks in order to have S.B. returned to her care.        The

record shows that C.L. failed to complete the tasks.     C.L.'s

failure to complete the court-ordered tasks supported the trial

court's decision to dismiss her from the case.

                              CONCLUSION




                                  7
        For the foregoing reasons, we affirm the judgment of the

Peoria County circuit court dismissing C.L. as a party to this

case.

        Affirmed.

        SCHMIDT and CARTER, JJ., concur.




                                   8